Case 1:19-cv-00996-PLM-SJB ECF No. 14, PageID.570 Filed 05/27/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

CORTEZ MARTELL GREEN, #984338,             )
          Plaintiff,                       )
                                           )       No. 1:19-cv-996
-V-                                        )
                                           )       HONORABLE PAUL L. MALONEY
RANDEE REWERTS,                            )
          Defendant.                       )
                                           )
                                          ORDER

       This is a habeas corpus action brought by state prisoner Cortez Green. The matter is

now before the Court on Green’s objections to a Report and Recommendation (“R&R”)

issued by Magistrate Judge Sally J. Berens (R&R ECF No. 7; Objection ECF No. 12). For

the reasons to be stated, the Court will overrule the objections and adopt the R&R as the

opinion of the Court.

                                      Legal Framework

       With respect to a dispositive issue, a magistrate judge issues a report and

recommendation, rather than an order. After being served with an R&R issued by a

magistrate judge, a party has fourteen days to file written objections to the proposed findings

and recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b).

       Only those objections that are specific are entitled to a de novo review under the

statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per curiam) (holding that the

district court need not provide de novo review where the objections are frivolous, conclusive,
Case 1:19-cv-00996-PLM-SJB ECF No. 14, PageID.571 Filed 05/27/21 Page 2 of 3




or too general because the burden is on the parties to “pinpoint those portions of the

magistrate’s report that the district court must specifically consider”). Failure to file an

objection results in a waiver of the issue and the issue cannot be appealed. United States v.

Sullivan, 431 F.3d 976, 984 (6th Cir. 2005); see also Thomas v. Arn, 474 U.S. 140, 155

(1985) (upholding the Sixth Circuit’s practice). The district court judge may accept, reject, or

modify, in whole or in part, the findings and recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

                                             Analysis

           Green brings three objections, which the Court will address in the order presented.

First, he argues that Magistrate Judge Berens erred by finding that no Brady1 violation exists:

Green argues that the surveillance videos do not exist, so they could not have been turned

over to his counsel. This is contrary to the record: at least one video was played at the

preliminary examination (see ECF No. 6-2 at PageID.157). The videos exist and the

prosecutor stated on the record that they were disclosed to Green consistent with Brady (see

id. at PageID.155-56). Green’s second argument is that his trial counsel was ineffective

because he never viewed the videos in question. Again, this is belied by the record evidence:

trial counsel acknowledged that he “obviously” watched the video (Id. at PageID.155). Third

and finally, Green argues that his appellate counsel was ineffective because appellate counsel

never viewed the surveillance tapes in question. This is belied by Green’s own petition, which

acknowledges that appellate counsel obtained a copy of the surveillance video in at least three

places (see ECF No. 1 at PageID.6, 8, 11).

1
    Brady v. Maryland, 373 U.S. 83 (1963).

                                                2
Case 1:19-cv-00996-PLM-SJB ECF No. 14, PageID.572 Filed 05/27/21 Page 3 of 3




      None of Green’s objections are grounded in fact. The Court finds no error in

Magistrate Judge Berens’ opinion. The objections will be overruled and the R&R will be

adopted as the opinion of the Court.

                                        Conclusion

      For the reasons stated in this order,

      IT IS ORDERED that the February 3, 2021 R&R (ECF No. 7) is ADOPTED as the

opinion of the Court.

      IT IS FURTHER ORDERED that Petitioner’s objections (ECF No. 12) are

OVERRULED.

      IT IS FURTHER ORDERED that the habeas corpus petition (ECF No. 1) is

DENIED.

      Judgment to follow.

      IT IS SO ORDERED.

Date: May 27, 2021                                   /s/ Paul L. Maloney
                                                     Paul L. Maloney
                                                     United States District Judge




                                              3
